DETAILED ACTION
This office action is in response to the application filed on 04 December 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 04 December 2020 and 13 April 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 1, 6, 13-16, and 19 are objected to because of the following informalities:  
In Claim 1, line 2, and Claim 14, line 4, each recitation of “three-dimensional, 3D, display” should likely read - - three-dimensional (3D) display - - .
In Claim 1, line 4, and Claim 14, line 5, each claim recites “without the use of 3D glasses” (i.e., lacking clear antecedent basis). For purposes of examination, each limitation will be reasonably interpreted as - - without use of 3D glasses - - .
In Claim 1, line 8, Claim 6, last line, Claim 14, lines 5, 6, 10, 12, and 13, Claim 15, last line, Claim 16, lines 1-2, and Claim 19, lines 1-2, each claim recites “the display” (i.e., lacking clear antecedent basis). For purposes of examination, each limitation will be reasonably interpreted as - - the 3D display - - .
Examiner’s Note: Please note the objection to Claim 19 is conditional upon the 35 U.S.C. § 112(d) rejection, as seen below.
In Claim 13, line 5, the claim recites “the position or orientation of the surgical robotics camera” (i.e., lacking clear antecedent basis). For purposes of examination, each limitation 
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, Claims 16 and 19 depend on Claim 15, and Claims 17 and 20 depend on Claim 16. However, Claim 19 is a duplicate claim of Claim 16, and Claim 20 is a duplicate claim of Claim 17, and neither Claim 19 nor Claim 20 include further limiting language.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 4-21 of U.S. Patent No. 10,895,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims are essentially the same (see Claims 1, 3, and 14-15 of the instant application and the corresponding Claims 1, 14, and 19 of U.S. Patent No. 10,895,757 B2), but also, for instance, independent Claims 1 and 14 of the instant application are broader in scope than the corresponding Claims 1, 14, and 19 of U.S. Patent No. 10,895,757 B2.
Regarding the limitation “without the use of 3D glasses” of Claim 14 of the instant application and the limitation “without the use of glasses” of corresponding Claim 6 of U.S. method” of Claim 14 in the instant application is anticipated by using the “system” of Claims 1 and 6 of U.S. Patent No. 10,895,757 B2 as an obvious variant. (However, examiner further notes here that the phrase “without the use of 3D glasses” is merely a matter of semantics, since this is inherently taught by the meaning of “autostereoscopic”).
Regarding the limitation “facilitate a user's visualization” of Claim 14 of the instant application and the limitation “facilitate a user's visualization” of corresponding Claim 1 of U.S. Patent No. 10,895,757 B2, examiner notes that the broader “method” of Claim 14 in the instant application is anticipated by using the “system” of Claim 1 of U.S. Patent No. 10,895,757 B2 as an obvious variant.
Examiner notes that in relation to the broader “method” of Claims 16-20 in the instant application is anticipated by using the “system” of Claims 11 and 20-21 of U.S. Patent No. 10,895,757 B2 as an obvious variant.

1. A three-dimensional display system for use in a surgical robotics system, comprising (Claim 1; col. 13, lines 48-49; Claim 14; col. 15, lines 6-7): an autostereoscopic three-dimensional, 3D, display configured to receive and display video from a surgical robotics camera to facilitate a user's visualization of three-dimensional images on the 3D display without the use of 3D glasses (Claim 1; col. 13, lines 50-55; Claim 6; col. 14, lines 24-28; Claim 14; col. 15, lines 8-10); a plurality of sensor assemblies that include a first sensor assembly configured to capture information related to a head position of the user, and a second sensor assembly that illuminates an eye of the user and is configured to capture information that tracks a gaze of the user; and a processor that detects and tracks the head position of the user relative to the display based on processing output data of the first sensor assembly and automatically adjusts a spatial relationship between the user and the 3D display based on the detected head position of the user to affect the user's visualization of the three-dimensional images on the 3D display, and the processor detects and tracks the gaze of the user based on processing output data of the second sensor assembly (Claim 1; col. 13, line 56 to col. 14, line 6; Claim 14; col. 15, lines 11-26).  

(Claim 1; col. 13, lines 50-55; Claim 2; col. 14, lines 11-13; Claim 15; col. 15, lines 32-34).  

3. The display system of claim 1 wherein the processor communicates a signal to a controller of a surgical robotic system to pause an operation of the surgical robotic system when it detects that the tracked gaze of the user is not directed towards the 3D display (Claim 1; col. 14, lines 6-10; Claim 14; col. 15, lines 26-31).  

4. The display system of claim 2, wherein the 3D display further comprises a protective layer covering the one or more layers positioned on the panel display (Claim 4; col. 14, lines 17-19).  

5. The display system of claim 4, wherein the protective layer includes surgical grade glass that is bonded to the one or more layers or to the panel display by an optically clear adhesive (Claim 5; col. 14, lines 20-23).  

6. The display system of claim 1, wherein the 3D display comprises a panel display and one or more layers at least partially positioned over the panel display, the one or more layers includes a plurality of micro-lenses positioned to facilitate the user's visualization of three-dimensional images on the display without the use of glasses or other wearable components (Claim 1; col. 13, lines 50-55; Claim 6; col. 14, lines 24-28).  

7. The display system of claim 1, wherein the first sensor assembly and the second sensor assembly are physically attached to or integrated with the 3D display (Claim 7; col. 14, lines 29-31).  

(Claim 8; col. 14, lines 32-35).  

9. The display system of claim 1, further comprising: a seat assembly having a seat in which the user is to sit, and a power adjustable seat support assembly connected to the seat and configured to change a position or an orientation of the seat based on receiving a signal from the processor, wherein the processor signals the power adjustable seat support assembly to automatically change the position or orientation of the seat based on the detected head position of the user (Claim 9; col. 14, lines 36-44; Claim 16; col. 15, lines 37-45).  

10. The display system of claim 1, further comprising: a power adjustable display support assembly connected to and supporting the 3D display, and configured to change a position or an orientation of the 3D display based on receiving a signal from the processor, wherein the processor signals the power adjustable display support assembly to automatically change the position or orientation of the 3D display based on the detected head position of the user (Claim 10; col. 14, lines 45-53; Claim 17; col. 15, line 46 to col. 16, line 5).  

11. The display system of claim 1, wherein a control panel having a plurality of icons is displayed on the 3D display, and wherein an application related to a displayed icon of the plurality of icons is invoked when the processor determines that the detected gaze of the user is directed at the displayed icon (Claim 11; col. 14, lines 54-59).  

12. The display system of claim 1, wherein a position or orientation of the surgical robotics camera is changed based upon the detected gaze of the user (Claim 12; col. 14, lines 60-62).  

13. The display system of claim 1, wherein three-dimensional image data received from the surgical robotics camera is displayed on the 3D display, and wherein when the processor determines that (Claim 13; col. 14 line 63 to col. 15, line 5; Claim 18; col. 16, lines 6-16).  

14. A method performed by a digital programmed processor executing instructions stored in a computer readable memory, the method (Claim 19; col. 16, lines 17-19) comprising: receiving a video signal from a surgical robotics camera and rendering images on an autostereoscopic three-dimensional, 3D, display based upon the received video signal to facilitate a user's visualization of 3D images on the display without the use of 3D glasses (Claim 19; col. 16, lines 20-22; Claim 1; col. 13, lines 50-55; Claim 6; col. 14, lines 24-28; Claim 14; col. 15, lines 8-10); detecting and tracking a head position of the user relative to the display based on processing output data from a first sensor (Claim 19; col. 16, lines 23-25); detecting and tracking a gaze of the user based on processing output data from a second sensor, via illumination of an iris of the user (Claim 19; col. 16, lines 26-30); and automatically signaling an actuator subsystem to adjust a spatial relationship of the display in relation to the user based on the detected head position of the user to optimize the user's visualization of three-dimensional images on the display, by signaling the actuator subsystem to adjust a position or orientation of the display or a position or orientation of a seat assembly where the user is seated (Claim 19; col. 16, lines 31-38).  

15. The method of claim 14 further comprising signaling to a controller of a surgical robotic system to pause an operation of the surgical robotic system when it is detected that the tracked gaze of the user is not directed towards the display (Claim 19; col. 16, lines 39-42).  

16. The method of claim 15 wherein a control panel having a plurality of icons is displayed on the display, the method further comprising invoking an application related to a displayed icon of the plurality of icons in response to the detected gaze of the user (Claim 11; col. 14, lines 54-59).  

(Claim 20; col. 16, lines 43-45).  

18. The method of claim 16, wherein the application is an x-ray viewing tool that is initiated or controlled based on the detected gaze of the user (Claim 21; col. 16, lines 46-48).  

19. The method of claim 15 wherein a control panel having a plurality of icons is displayed on the display, the method further comprising invoking an application related to a displayed icon of the plurality of icons in response to the detected gaze of the user (Claim 11; col. 14, lines 54-59).  

20. The method of claim 16, wherein the application is a timer application that is started or stopped based on the detected gaze of the user (Claim 20; col. 16, lines 43-45).

Double Patenting
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 17/162,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims are essentially the same (see Claims 1 and 14 of the instant application and the corresponding Claim 12 of copending Application No. 17/162,565), but also, for instance, independent Claims 1 and 14 of the instant application are broader in scope than the corresponding Claims 1 and 12 of copending Application No. 17/162,565.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner notes that the broader “method” of Claim 14 in the instant application is anticipated by using the “system” of Claims 1 and 12 of co-pending Application No. 17/162,565 as an obvious variant.

(Claim 1; page 32, lines 1 and 3 of the claim; Claim 12; page 35, line 1 of the claim), comprising: an autostereoscopic three-dimensional, 3D, display configured to receive and display video from a surgical robotics camera to facilitate a user's visualization of three-dimensional images on the 3D display without the use of 3D glasses (Claim 1; page 32, lines 1, 3, 5, and 10-15 of the claim; Claim 12; page 35, lines 1-8 of the claim); a plurality of sensor assemblies that include a first sensor assembly configured to capture information related to a head position of the user, and a second sensor assembly that illuminates an eye of the user and is configured to capture information that tracks a gaze of the user; and a processor that detects and tracks the head position of the user relative to the display based on processing output data of the first sensor assembly and automatically adjusts a spatial relationship between the user and the 3D display based on the detected head position of the user to affect the user's visualization of the three-dimensional images on the 3D display, and the processor detects and tracks the gaze of the user based on processing output data of the second sensor assembly (Claim 1; page 32, lines 1, 3, 5, and 10-15 of the claim; Claim 12; page 35, lines 1-8 of the claim).

14. A method performed by a digital programmed processor executing instructions stored in a computer readable memory, the method (Claim 1; page 32, lines 1 and 3 of the claim; Claim 12; page 35, line 1 of the claim) comprising: receiving a video signal from a surgical robotics camera and rendering images on an autostereoscopic three-dimensional, 3D, display based upon the received video signal to facilitate a user's visualization of 3D images on the display without the use of 3D glasses (Claim 1; page 32, lines 1, 3, 5, and 10-15 of the claim; Claim 12; page 35, lines 1-8 of the claim); detecting and tracking a head position of the user relative to the display based on processing output data from a first sensor; detecting and tracking a gaze of the user based on processing output data from a second sensor, via illumination of an iris of the user; and automatically signaling an actuator subsystem to adjust a spatial relationship of the display in relation to the user based on the detected head position of the user to optimize the user's visualization of three-dimensional images on the display, by signaling the actuator subsystem to adjust a position or orientation of the display or a position or orientation of a seat assembly (Claim 1; page 32, lines 1, 3, 5, and 10-15 of the claim; Claim 12; page 35, lines 1-8 of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., US Patent Application Publication No.: 2019/0298481 A1, hereby Rosenberg, in view of Bychkov et al., US Patent Application Publication No.: 2014/0028548 A1, hereby Bychkov.
Rosenberg discloses the invention substantially as claimed. Regarding Claims 1 and 14, Rosenberg discloses a three-dimensional display system for use in a surgical robotics system and a method performed by a digital programmed processor executing instructions stored in a computer readable memory, the system and method (Figs. 1 and 4) comprising:
“an autostereoscopic three-dimensional, 3D, display configured to receive and display video from a surgical robotics camera to facilitate a user's visualization of three-dimensional images on the 3D display without the use of 3D glasses (Figs. 1, 3, and 4, and paragraphs [0054]-[0060], [0065], and [0068], disclosing a robotic surgical system including a robotic arm and a patient image capture device (element 109) that captures stereoscopic images of the surgical site to be displayed on an autostereoscopic (indicating without the use of 3D glasses) three-dimensional display (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7); 
a . . . sensor . . . that include a . . . sensor assembly configured to capture information related to a head position of the user, and a . . . sensor assembly that . . . an eye of the user and is configured to capture information that tracks a gaze of the user (Figs. 1 and 4, elements 128-129, and Figs. 6-7, and paragraphs [0051], [0060], [0071]-[0072], and [0076]-[0077], disclosing an image capture device (element 128) and wearable (element 129) that captures information related to head position and gaze of the user); and 
a processor that detects and tracks the head position of the user relative to the display based on processing output data of the . . . sensor assembly and automatically adjusts a spatial relationship between the user and the 3D display based on the detected head position of the user to affect the user's visualization of the three-dimensional images on the 3D display, and the processor detects and tracks the gaze of the user based on processing output data of the . . . sensor assembly (Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user).”
However, although Rosenberg does not expressly disclose the structural features of the claimed first and second sensor assemblies or illumination of the eye/iris, Bychkov does expressly disclose the following:
“. . . ;
a plurality of sensor assemblies that include a first sensor assembly configured to capture information related to a head position of the user, and a second sensor assembly that illuminates an eye of the user and is configured to capture information that tracks a gaze of the user (Figs. 1-3, and paragraphs [0048]-[0056], disclosing an illumination and infrared imaging subassembly (Fig. 2, elements 50 and 52) that captures a 3D location of the user’s head, and a gaze sensor (Fig. 2, element ; and 
a processor that detects and tracks the head position of the user relative to the display based on processing output data of the first sensor assembly . . . , and the processor detects and tracks the gaze of the user based on processing output data of the second sensor assembly (Figs. 1-3, and paragraphs [0048]-[0056], disclosing a processor (Fig. 2, element 56) processes the images captured by the illumination and infrared imaging subassembly (Fig. 2, elements 50 and 52) and gaze sensor (Fig. 2, element 60) to determine the 3D location/mapping of the user’s head and user’s gaze angle; paragraph [0040], disclosing detecting illumination from the iris; for further support, see Claims 2-3, disclosing identifying the direction of the gaze comprises analyzing light reflected off an element of the eye, wherein the element is selected from a list comprising a pupil, an iris and a cornea; paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 5-6C).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg and Bychkov (hereby Rosenberg-Bychkov), to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg to use the structural features of the claimed first and second sensor assemblies and illumination of the eye/iris as in Bychkov. The motivation for doing so would have been to create the advantage of extracting the true gaze direction and to identify reliably the interactive item at which the user is looking (see Bychkov, Figs. 1-3, and paragraph [0056]; see also Figs. 5-6C).
Regarding Claim 7, Rosenberg-Bychkov discloses:
“wherein the first sensor assembly (Rosenberg, Figs. 1 and 4, elements 128-129, and Figs. 6-7, and paragraphs [0051], [0060], [0071]-[0072], and [0076]-[0077], disclosing an image capture device  and the second sensor assembly are physically attached to or integrated with the 3D display (Bychkov, Figs. 1-3, and paragraphs [0048]-[0056], visually disclosing the illumination and infrared imaging subassembly (Fig. 2, elements 50 and 52) and a gaze sensor (Fig. 2, element 60) are physically attached to the display (Fig. 1, elements 24 and 28); paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 5-6C).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg to use the first and second sensor assemblies are physically attached to or integrated with the 3D display as in Bychkov. The motivation for doing so would have been to create the advantage of enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays (see Bychkov, Figs. 1-3, and paragraphs [0056] and [0139]; see also Figs. 5-6C).
Regarding Claim 10, Rosenberg-Bychkov discloses:
“a power adjustable display support assembly connected to and supporting the 3D display, and configured to change a position or an orientation of the 3D display based on receiving a signal from the processor, wherein the processor signals the power adjustable display support assembly to automatically change the position or orientation of the 3D display based on the detected head position of the user (Rosenberg, Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user).”
Regarding Claim 11, Rosenberg-Bychkov discloses:
“wherein a control panel having a plurality of icons is displayed on the 3D display, and wherein an application related to a displayed icon of the plurality of icons is invoked when the processor determines that the detected gaze of the user is directed at the displayed icon (Bychkov, Figs. 5-6C, and paragraphs [0077]-[0085], visually disclosing the claimed control panel having multiple displayed interactive items (i.e., plurality of displayed icons, elements 36B-36C), in which second interactive item(s)/application(s) associated with the displayed interactive item (i.e., application related to a displayed icon, elements 36B-36F) is/are activated when the processor determines the gaze of the user is directed at the icon; see also paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 1-3).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg to use the claimed plurality of displayed icons, in which an application is invoked based on the determined gaze of the user as in Bychkov. The motivation for doing so would have been to create the advantage of creating an interactive user interface that can detect which on-screen interactive item the user is looking at (see Bychkov, Figs. 5-6C, and paragraphs [0075], [0077]-[0085], and [0139]; see also Figs. 1-3).
Regarding Claim 12, Rosenberg-Bychkov discloses:
“wherein a position or orientation of the surgical robotics camera is changed based upon the detected gaze of the user (Rosenberg, Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user).”
Regarding Claim 13, Rosenberg-Bychkov discloses:
“wherein three-dimensional image data received from the surgical robotics camera is displayed on the 3D display, and wherein when the processor determines that the detected gaze of the user is directed at an area or point on the three dimensional image data that is spaced apart from a center of the 3D display, the processor generates and sends a signal to the surgical robotics camera to adjust the position or orientation of the surgical robotics camera such that the area or point on the three-dimensional image data is moved so as to be centered along the 3D display (Rosenberg, paragraph [0081], disclosing the robotic arm moves the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user's eye gaze is directed; the robotic arm moves the patient image capture device (element 109) to a position such that the image displayed on the autostereoscopic display permits the user's eyes to focus at the center of the image; see also Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077]).”
Claim Rejections - 35 USC § 103
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov, and in further view of Marzen et al., US Patent Application Publication No.: 2012/0275024 A1, hereby Marzen.
Regarding Claim 2, Rosenberg-Bychkov discloses:
“wherein the 3D display comprises a panel display and one or more layers at least partially positioned over the panel display, the one or more layers include . . . (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7).”
However, although Rosenberg-Bychkov does not expressly disclose the claimed polarizing filters, pattern retarder, or dynamic shutters, Marzen does expressly disclose the following
“wherein the 3D display comprises a panel display and one or more layers at least partially positioned over the panel display, the one or more layers include at least one of polarizing filters, a pattern retarder, or dynamic shutters (Figs. 3-4, and paragraphs [0016]-[0020], disclosing an LCD display including polarizers and/or patterned retarder glass plates).”
Rosenberg-Bychkov and Marzen (hereby Rosenberg-Bychkov-Marzen), to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use the claimed polarizing filters, pattern retarder, or dynamic shutters as in Marzen. The motivation for doing so would have been to create the advantage of providing polarized light and further facilitating the manufacturing of various display assemblies (see Marzen, Figs. 1-4, and paragraphs [0013] and [0016]-[0020]).
Regarding Claim 4, Rosenberg-Bychkov-Marzen discloses:
“wherein the 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) further comprises a protective layer covering the one or more layers positioned on the panel display (Marzen, Figs. 1-4, and paragraphs [0014] and [0016]-[0020], disclosing an LCD display and further disclosing the display assembly includes a cover assembly).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov-Marzen, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use a protective layer as in Marzen. The motivation for doing so would have been to create the advantage of providing a cover assembly having a variety of desirable components and further providing a debris-free device while maintaining functionality (see Marzen, Figs. 1-4, and paragraphs [0013]-[0014] and [0016]-[0020]).
Claim Rejections - 35 USC § 103
Claims 3, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov, and in further view of Jarc et al., US Patent Application Publication No.: 2017/0172675 A1, hereby Jarc.
Regarding Claims 3 and 15, Rosenberg-Bychkov discloses:
“wherein the processor communicates a signal to a controller of a surgical robotic system to . . . an operation of the surgical robotic system when it detects that the tracked gaze of the user is . . . directed towards the 3D display (Rosenberg, Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-.”
However, although Rosenberg-Bychkov does not expressly disclose the claimed pausing of an operation when the tracked gaze of the user is not directed towards the display, Jarc does expressly disclose the following:
“wherein the processor communicates a signal to a controller of a surgical robotic system to pause an operation of the surgical robotic system when it detects that the tracked gaze of the user is not directed towards the 3D display (Figs. 1A-1C, 2B, and 3C, and paragraph [0101], disclosing if the determined location of the surgeon's 3D gaze point is not within the predetermined region near the surgical instrument, the surgical instrument is deactivated; because the surgeon is not looking at the instrument, the instrument control unit cannot be activated by any of the surgeon's physical instructions (e.g., which may be inadvertent) and the surgical instrument is locked; therefore, the surgical instrument cannot perform any firing action or movement without the confirmation of the surgeon's gaze point; paragraph [0056], disclosing three-dimensional images are displayed on the display).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov and Jarc (hereby Rosenberg-Bychkov-Jarc), to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use the claimed pausing of an operation when the tracked gaze of the user is not directed towards the display as in Jarc. The motivation for doing so would have been to create the advantage of preventing the instrument control unit from being activated by any of the surgeon's physical instructions, which may be inadvertent (see Jarc, Fig. 3, and paragraph [0101]).
Regarding Claims 16 and 19, Rosenberg-Bychkov-Jarc discloses:
“wherein a control panel having a plurality of icons is displayed on the display, the method further comprising invoking an application related to a displayed icon of the plurality of icons in response to the detected gaze of the user (Bychkov, Figs. 5-6C, and paragraphs [0077]-[0085], visually disclosing the claimed control panel having multiple displayed interactive items (i.e., plurality of displayed icons, elements 36B-36C), in which second interactive item(s)/application(s) associated with the displayed interactive item (i.e., application related to a displayed icon, elements 36B-36F) is/are activated when the processor determines the gaze of the user is directed at the icon; see also paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 1-3).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov-Jarc, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov-Jarc to use the claimed plurality of displayed icons, in which an application is invoked based on the determined gaze of the user as in Bychkov. The motivation for doing so would have been to create the advantage of creating an interactive user interface that can accurately detect which on-screen interactive item the user is looking at when presented with multiple interactive items (see Bychkov, Figs. 5-6C, and paragraphs [0075], [0077]-[0085], and [0139]; see also Figs. 1-3).
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov, and in further view of Boudreau et al, US Patent Application Publication No.: 2014/0153091 A1, hereby Boudreau.
Regarding Claim 6, Rosenberg-Bychkov discloses:
“wherein the 3D display comprises a panel display and one or more layers at least partially positioned over the panel display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7), the one or more layers includes a plurality of . . .-lenses positioned to facilitate the user's visualization of three-dimensional images on the display without the use of glasses or other wearable components (Rosenberg, Figs. 4-5, and paragraphs [0060] and [0068]; see also Figs. 1 and 6-7, and paragraphs [0054]-[0059], and [0072]).”
However, although Rosenberg-Bychkov generally discloses the claimed plurality of micro-lenses, Boudreau does expressly disclose the following:
“wherein the 3D display comprises a panel display and one or more layers at least partially positioned over the panel display, the one or more layers includes a plurality of micro-lenses positioned to facilitate the user's visualization of three-dimensional images on the display without the use of glasses or other wearable components (Figs. 1-2, element 14, and paragraphs [0002] and [0032], visually disclose the claimed plurality of micro-lenses).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov and Boudreau, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use a plurality of micro-lenses as in Boudreau. The motivation for doing so would have been to create the advantage of providing a lenticular system that is thin, lightweight, flexible, and warp free, in which the light refraction/scattering is minimized (see Boudreau, Figs. 1-2, and paragraphs [0006]-[0009] and [0032]).
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov, and in further view of McIntyre, US Patent Application Publication No.: 2004/0156554 A1, hereby McIntyre.
Regarding Claim 8, Rosenberg-Bychkov discloses:
“wherein the first sensor assembly (Rosenberg, Figs. 1 and 4, elements 128-129, and Figs. 6-7, and paragraphs [0051], [0060], [0071]-[0072], and [0076]-[0077], disclosing an image capture device (element 128) and wearable (element 129) that captures information related to head position and gaze of the user) comprises an infrared camera, and wherein the second sensor assembly further comprises a . . . camera (Bychkov, Figs. 1-3, and paragraphs [0048]-[0056], disclosing an illumination and infrared imaging subassembly (Fig. 2, elements 50 and 52) that capture a 3D location of the user’s head, and a gaze sensor (Fig. 2, element 60) for detecting a gaze direction of the user; Figs. 5-6C).”
The motivation that was utilized in Claims 1 and 14 applies equally as well here.
Rosenberg-Bychkov does not expressly disclose the claimed high-speed camera, McIntyre does expressly disclose the following
“. . . , and wherein the second sensor assembly further comprises a high-speed camera (Fig. 1, and paragraph [0037], disclosing the eye-tracking camera may include a high speed camera).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov and McIntyre, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use a high-speed camera as in McIntyre. The motivation for doing so would have been to create the advantage of providing precise measurements at high frame rates (see McIntyre, Fig. 1, and paragraph [0037]).
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov, and in further view of Gronkowski et al., US Patent No.: 8,784,206 B1, hereby Gronkowski.
Rosenberg-Bychkov discloses each and every feature of Claims 1 and 14, as recited above. However, regarding Claim 9, although Rosenberg-Bychkov does not expressly disclose the claimed seat assembly and power adjustable seat support assembly, Gronkowski does expressly disclose the following
“a seat assembly having a seat in which the user is to sit, and a power adjustable seat support assembly connected to the seat and configured to change a position or an orientation of the seat based on receiving a signal from the processor, wherein the processor signals the power adjustable seat support assembly to automatically change the position or orientation of the seat based on the detected head position of the user (Figs. 1A-1B, element 140F, and col. 2, line 50 to col. 4, line 26, disclosing a system including a personal computer, three-dimensional display, and a chair (element 140) (see col. 2, lines 54-60) having a track (element 140F) that automatically moves the chair (element 140) in response to, for example, body lean, head (element 131), or eye movement of the user (see col. 3, lines 37-43); see also Figs. 2 and 3A-3B, element 355, and col. 7, lines 30-33).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov and Gronkowski, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use the claimed seat Gronkowski. The motivation for doing so would have been to create the advantage of more accurately determining a degree of change to the viewing perspective (see Gronkowski, Figs. 1-2, 3A-3B, and 4A-4D col. 9, lines 15-17).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov-Marzen, and in further view of Browd et al., US Patent Application Publication No.: 2017/0099479 A1, hereby Browd.
Regarding Claim 5, Rosenberg-Bychkov-Marzen discloses:
“wherein the protective layer includes . . . glass that is bonded to the one or more layers or to the panel display by an optically clear adhesive (Marzen, Figs. 1-4, element 14, and paragraphs [0014]-[0020], disclosing an adhesive layer may provide an adhesive bond between the cover assembly (comprising a cover glass) and another component, such as a polarizer or the LCD display).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov-Marzen, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov to use a protective layer as in Marzen. The motivation for doing so would have been to create the advantage of facilitating the manufacturing of various display assemblies, providing a cover assembly having a variety of desirable components, and further providing a debris-free device (see Marzen, Figs. 1-4, and paragraphs [0013]-[0020]).
However, although Rosenberg-Bychkov-Marzen suggests the claimed surgical grade glass, Browd does expressly disclose the claimed “surgical grade glass” (see Browd, Fig. 1A, and paragraph [0015], disclosing utilizing “tempered glass” approved for safety).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov-Marzen and Browd, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov-Marzen to use surgical-grade glass as in Browd. The motivation for doing so would have been to create the advantage of providing sufficiently sturdy material to meet necessary regulations for eye protection in the surgical operating room (see Browd, Fig. 1A, and paragraph [0015]).
Claim Rejections - 35 USC § 103
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov-Jarc, and in further view of George-Svahn, US Patent Application Publication No.: 2017/0235360 A1, hereby GeorgeSvahn.
Regarding Claims 17 and 20, Rosenberg-Bychkov-Jarc discloses:
“wherein the application is a . . . application that is . . . based on the detected gaze of the user (Bychkov, Figs. 5-6C, and paragraphs [0077]-[0085], visually disclosing the claimed control panel having multiple displayed interactive items (i.e., plurality of displayed icons, elements 36B-36C), in which second interactive item(s)/application(s) associated with the displayed interactive item (i.e., application related to a displayed icon, elements 36B-36F) is/are activated when the processor determines the gaze of the user is directed at the icon; see also paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 1-3).”
The motivation that was utilized in Claims 16 and 19 applies equally as well here.
However, although Rosenberg-Bychkov-Jarc does not expressly disclose the claimed timer application, GeorgeSvahn does expressly disclose the following:
“wherein the application is a timer application that is started or stopped based on the detected gaze of the user (paragraphs [0225]-[0226], disclosing “The presence of a user, or the gaze of a user, may be used to modify the contents of the display, or behavior of the portable device. For example, an application may be provided on a portable device allowing a user to set a timer, in other words a countdown from a numerical value to zero. When the timer reaches zero, typically an alarm will sound to notify the user that the timer has reached zero. According to one embodiment of the present invention, the alarm may be silenced when the user gazes at the portable device”; see also paragraph [0232]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Bychkov-Jarc and GeorgeSvahn, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov-Jarc to use the claimed timer application as in GeorgeSvahn. The motivation for doing so would have been to GeorgeSvahn, paragraphs [0225]-[0226]).
Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Bychkov-Jarc, and in further view of Lemelson et al., US Patent No.: 6,847,336 B1, hereby Lemelson.
Regarding Claim 18, Rosenberg-Bychkov-Jarc discloses:
“wherein the application is an . . . tool that is initiated or controlled based on the detected gaze of the user (Bychkov, Figs. 5-6C, and paragraphs [0077]-[0085], visually disclosing the claimed control panel having multiple displayed interactive items (i.e., plurality of displayed icons, elements 36B-36C), in which second interactive item(s)/application(s) associated with the displayed interactive item (i.e., application related to a displayed icon, elements 36B-36F) is/are activated when the processor determines the gaze of the user is directed at the icon; see also paragraph [0139], disclosing depth and gaze information collected by device can be used in enhancing the capabilities and user experience of 3D displays, particularly autostereoscopic displays; see also Figs. 1-3).”
The motivation that was utilized in Claims 16 and 19 applies equally as well here.
However, although Rosenberg-Bychkov-Jarc does not expressly disclose the claimed x-ray viewing tool, Lemelson does expressly disclose the following:
“wherein the application is an x-ray viewing tool that is initiated or controlled based on the detected gaze of the user (Fig. 7B, and col. 8, line 65 to col. 9, line 3, disclosing “FIG. 7B depicts an embodiment for the display view and associated icons and menu items as seen by the surgeon wearing the heads-up display, with multiple x-ray images from the computer or one of the cameras selected for display on a portion of the screen that has been made selectively non-transparent”; Fig. 7B, and col. 16, line 60 to col. 17, line 21, disclosing “[t]o select a camera and display its image, the surgeon 12 focuses his eyes upon the associated icon, . . . . [T]he eye-tracking system 56 causes the cursor 40 to track to icon 74, and correspondingly initiates the desired camera image to be superimposed over the image of the patient 34” and Fig. 7B “depicts the display of skeletal [figures] 94 and 96 selected as above by the surgeon 12 moving the cursor 40 to still another of the camera icons, for example, CAM2 icon 76”).”
Rosenberg-Bychkov-Jarc and Lemelson, to modify the three-dimensional display for use in a surgical robotics system and method of Rosenberg-Bychkov-Jarc to use the claimed x-ray viewing tool as in Lemelson. The motivation for doing so would have been to create the advantage of providing a convenient selectable viewing system that can be easily controlled by an eye-tracking cursor while keeping the user's hands free to conduct precision operations (see Lemelson, Fig. 7B, and col. 4, lines 52-61, col. 8, line 65 to col. 9, line 3, and col. 16, line 60 to col. 17, line 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a surgical robotics system that can remotely control operation. For example, the following references show similar features in the claims, although not relied upon: Payyavula (US 2020/0015918 A1), Figs. 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHLEEN M WALSH/Examiner, Art Unit 2482